Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000528
                                                       20-DEC-2012
                                                       07:59 AM



                          SCWC-11-0000528
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                  vs.
           TYLOR TRAN, Petitioner/Defendant-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP XX-XXXXXXX; CASE NO. 1DTA-11-00241)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
          Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari filed on November 7, 2012, is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, December 20, 2012.
Richard L. Holcomb for             /s/ Mark E. Recktenwald
petitioner/defendant-
appellant                          /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack